Title: To Benjamin Franklin from ——— Le Baron, 18 November 1778
From: Le Baron, ——
To: Franklin, Benjamin


Monsieur,
A Dieppe ce 18 9bre 1778
Le sr. Job Prince Commandant le Corsaire de Boston la Concorde de 14: Canons 20: pierriers s’est présenté sur notre rade avant hier, et y a délivré un Batteau pêcheur qui étoit tombé au pouvoir de deux Caiches Angloises, il s’est adressé a moy, que vous avez chargé de rendre aux Navires des Colonies unies tous les services qui étoient en mon pouvoir, pour me demander des rafraichissements, et des instructions concernant la Course qu’il a dessein de faire dans la Manche et dans le Nord. Je lui ai envoyé les vivres, fruits et légumes qu’il m’a demandé, j’aurois desiré pouvoir aller à son bord pour conférer avec luy sur les endroits où il pouvoit établir plus surement sa croisiere, mais le temps trop incertain et la mer trop impétueuse m’a empêché d’aller à son bord, et comme il n’a pas voulu quitter son Navire, je n’ai pu avoir de conférence avec luy, mais suivant la derniere lettre qu’il m’a écrit de la rade, il doit revenir sous quelques jours, j’avois envie de le mettre en société avec un de nos petits Corsaires de 10: Canons qui compte mettre en mer sous 4. à 5: jours. Ce Corsaire lui auroit servi de Pilote Cotier dans nos mers et sur les côtes d’Angleterre. Il m’a chargé de vous faire passer sa lettre incluse.
J’ay payé pour luy en viande légumes fruits, voyages de Pilote &ca. 131 l.t. 16s. qu’il ne m’a pas payé. S’il établissait sa croisiere ailleurs, je ne doutte pas que vous ne donniez vos ordres pour m’en faire le remboursement. Je serai toujours prêt a lui rendre service et à tous les autres qui se présenteront et à qui vous aurez donné mon adresse comme Commissionaire dans Dieppe des Navires des Provinces unies de l’Amérique qui n’auront pas d’autres Commissionaires particuliers; Je n’ai point encore de Commission de votre part pour cet objet, je vous prie de m’en faire expédier une qui me donne la faculté de gérer; Mr. Rey de Chaumont à qui je dois cette faveur m’a assuré la derniere fois que j’ai eu l’honneur de le voir qu’à la premiere occasion qui se présenteroit vous me la feriez donner, parce que sans cela je paroitrois agir sans pouvoirs.
J’attens de vous cette grace comme celle de me croire avec un profond respect Monsieur Votre très humble et très obéissant serviteur
Le Baron
Mon adresse à Le Baron Négt. à Dieppe.

Permettez que Mr. Rey de Chaumont trouve icy l’assurance de mes très humbles civilitéz.
Si le Navire la Concorde avoit paru un jour plutôt, il auroit empêché 2: petittes Caiches Angloises de reprendre à notre vue un Navire de Waterfort qui valoit plus de 100: m. £. qui avoit été pris par un Corsaire de Caën le Brave Normand à ma consignation. Il étoit chargê entièrement de Boeurre fin.

